Citation Nr: 1128789	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an effective date prior to July 16, 2006, for the assignment of a 10 percent rating for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1985 to April 1986; and from February 1987 to March 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for tinnitus to 10 percent effective July 16, 2006 (one year prior to the date of claim for increase).  


FINDINGS OF FACT

1.  A May 1999 rating decision awarded the Veteran service connection for tinnitus, rated 0 percent (based on rating criteria in effect at the time), effective March 26, 1999; he was informed of the decision, and did not appeal it.

2.  The criteria for rating tinnitus were amended effective June 10, 1999.

3.  On July 16, 2007, the Veteran filed a claim seeking an increased rating for tinnitus; the October 2007 rating decision on appeal granted an increased (10 percent) rating for tinnitus under the criteria that became effective June 10, 1999, effective July 16, 2006..


CONCLUSION OF LAW

An effective date prior to July 16, 2006, for the assignment of a 10 percent rating for tinnitus is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.157, 3.400, 4.87 Diagnostic Code (Code) 6260 (as in effect prior to, and from June 10, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of  record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The matter before the Board is a "downstream" issue arising from the RO's October 2007 grant of an increased rating (challenging the effective date assigned).  A March 2008 statement of the case provided notice on the "downstream" issue of an earlier effective date of award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings; generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to a 10 percent rating for tinnitus from March 26, 1999, the effective date of his award of service connection for such disability.  
The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.)

An effective date prior to the date of receipt of a claim may be assigned when compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  Specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Prior to June 10, 1999, a 10 percent rating was warranted for tinnitus when there was persistent tinnitus as a symptom of head injury, concussion, or acoustic trauma.  Those criteria were amended, and effective from that date a 10 percent rating has warranted for tinnitus that is recurrent.  38 C.F.R. § 4.87, Code 6260 (including as amended effective June 10, 1999, 64 Fed. Reg. 25202, 25206 (May 11, 1999)).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is  against the claim, in which the case is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, a May 1999 rating decision granted service connection for tinnitus effective March 26, 1999 (upon discharge from active duty).  The Veteran's service treatment records showed that he reported only occasional tinnitus on service separation examination.  The Veteran did not appeal the May 1999 rating decision, and it is final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in a prior rating decision is neither alleged, nor raised by the record (The Veteran's representative alleges that the May 1999 rating decision did not adequately explain why the tinnitus was not considered persistent, but has not requested revision of that decision based on CUE). 

Consequently, the question remaining before the Board is whether subsequent to the May 1999 rating decision, and prior to his July 16, 2007 claim for increase, the Veteran sought an increased rating for tinnitus (based on increase in severity or under the liberalizing issue).  A close review of the record found no such claim.  The earliest document in the claims file received after the May 1999 rating decision that can be construed as a formal claim for an increased rating for tinnitus is the statement from the Veteran's representative, received on July 16, 2007, requesting a 10 percent rating for tinnitus (and that such increase should be retroactive to March 26, 1999).  As has been noted, the criteria for rating tinnitus were revised effective June 10, 1999.  Under the governing law and regulations outlined above, if a rating is reviewed under liberalizing issue at the request of the claimant more than 1 year after the effective date of the liberalizing issue, an award based on the liberalizing issue may be authorized for a period of 1 year prior [only] to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  Hence, in this case, under § 3.114(a)(3), the award may be retroactive only to July 16, 2006 (the effective date the RO has assigned).  There is no legal authority for assigning an increased rating based on liberalizing criteria or increased severity retroactive further than one year prior to the claim for such increase; the Veteran's representative does not point to any legal authority that allows for such retroactive increase.

The law is dispositive in this matter.  Accordingly, the claim for an earlier effective date must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to July 16, 2006, for the assignment of a 10 percent rating for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


